DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 15, 2022 has been entered.

Response to Remarks/Arguments

3.	The previous rejections mailed on 04/25/22 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 

Claim Objections
4.	The following claims are objected to because of the following informalities:
in claims 1 and 23 “determine positioning data based on the each data bit of the navigation message data packet and the respective confidence value” should be replaced with “determine positioning data based on the data bits of the navigation message data packet and the respective confidence value of the each data bit”; and 
in claim 10 “claim 1” should be replaced with “claim 6”.
Appropriate correction is required. Regarding claims 3, 6, 8-9, 11-12, 16-22 and 24, are objected to as being dependent on objected claims. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 3 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youssef (US 2015/0124856 A1 –Previously Cited).

Regarding claims 23 (CRM) & 1 (Receiver), Youssef teaches a non-transitory computer readable medium, comprising instructions which, when executed cause one or more processor (Figures 1, 8 & Paragraph 76: the GNSS receiver, 110, capable of being distributed in the form of a non-transitory computer-readable medium of instructions in a variety of forms for execution on a processor) to: process a satellite transmitted navigation message (Figure 1, Block 110 “GNSS Receiver”) from at least one respective satellite vehicle (Figure 1, Block(s) 120a-d “satellites”) to provide a navigation message data packet (Figure 8, Step 202 & Paragraph 56: the RF signal is transmitted form GNSS satellite, 120); determine for each data bit of the navigation message data packet a respective confidence value (Figure 8, Step 206 “Compute Confidence Level per Potential Sequence Index ‘i’”); and determine positioning data based on the each data bit of the navigation message data packet and the respective confidence value (Figure 8, Step 222 “Store Chosen Sequence Index”); wherein the instructions are further configured to cause the processor to apply a confidence check to the navigation message data packet before determining the positioning data, wherein the confidence check is based on the respective confidence values of at least one data bit of the navigation message data packet (Figure 8, Step 208 “Ci > Confidence Threshold”); wherein the instructions are further configured to cause the processor to apply a consistency check to the navigation message data packet before determining the positioning data if the confidence check 4based on the confidence values of the at least one data bit of the navigation message data packet failed (Figure 8, Step 210 “Is There any Previous Confidence Level Value Assigned for an Aligned Sequence Index”); and wherein the consistency check comprises comparing the navigation message data packet with a previous navigation message data packet (Figure 8, Step 210 “Is There any Previous Confidence Level Value Assigned for an Aligned Sequence Index”). 

Regarding claims 24 & 3, Youssef further teaches to  7apply a confidence check to the navigation message data packet before determining the positioning data, wherein the confidence check is based on the confidence values of at least one data bit of the navigation message data packet, the confidence check granting use of a navigation message data packet based on a number of bits of the navigation message data packet having a confidence value that is above a threshold (Figure 8, Step 208 “Ci > Confidence Threshold”).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Youssef and in view of Cahn (US 5,535,278 –Previously Cited).

Regarding claim 12, although Youssef teaches the positioning receiver of claim 1, Youssef does not explicitly disclose wherein the navigation message data packet comprises in-phase (I) component and quadrature (Q) component; and wherein the processor is configured to determine the respective confidence value based on the I component and the Q component of the navigation message data packet. In a related field of endeavor, Cahn discloses wherein the navigation message data packet comprises in-phase (I) component and quadrature (Q) component; and wherein the processor is configured to determine the respective confidence value based on the I component and the Q component of the navigation message data packet (Column 7, Lines 24-43: receiving a signal transmitted from each of a plurality of satellites, the signal containing an encrypted version of a pseudorandom code sequence known as P code…. integrating the I and Q samples over a time period previously determined to be the encryption time period to obtain successive I and Q values). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Youssef’s pseudorandom code to include I/Q components as in Cahn. One of ordinary skill in the art would be motivated to do so to improve signal processing of satellite receivers, Column 5, Lines 60-63.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633